EXHIBIT 10(v)
 
Summary of Compensation Arrangements for
Named Executive Officers and Directors
 
Compensation Arrangements for Named Executive Officers
 
Following is a description of the compensation arrangements that have been
approved by the Compensation & Benefits Committee of the Board of Directors of
Johnson & Johnson (the “Compensation Committee”) on February 9, 2009 for the
Company’s Chief Executive Officer, Chief Financial Officer and the other three
most highly compensated executive officers in 2008 (the “Named Executive
Officers”).
 
Annual Base Salary:
 
The Compensation Committee has approved the following base salaries, effective
February 23, 2009, for the Named Executive Officers:
 

         
William C. Weldon
  $ 1,802,500   Chairman/CEO        
Dominic J. Caruso
  $ 727,600   Vice President, Finance; CFO        
Christine A. Poon
    —*   Vice Chairman, Worldwide Chairman, Pharmaceuticals Group        
Russell C. Deyo
  $ 835,600   Vice President, General Counsel        
Colleen Goggins
  $ 800,100   Worldwide Chairman, Consumer Group        



 

* Will retire in March 2009

 
While the Compensation Committee had recommended a merit increase in
Mr. Weldon’s base salary for 2009 based on his strong performance in 2008,
Mr. Weldon recommended to the Compensation Committee that his salary for 2009
stay the same as it was for 2008, in recognition of the current global economic
environment. The Compensation Committee accepted and approved Mr. Weldon’s
recommendation.
 
Performance Bonus:
 
The Compensation Committee has approved the following bonus performance payments
for performance in 2008 (paid in the form of 85% cash and 15% Company Common
Stock as determined by the Compensation Committee):
 

         
Mr. Weldon
  $ 3,700,000  
Mr. Caruso
  $ 900,000  
Ms. Poon
  $ 1,500,000  
Mr. Deyo
  $ 1,000,000  
Ms. Goggins
  $ 1,050,000  


 
Stock Option and Restricted Share Unit Grants:
 
The Compensation Committee has approved the following stock option and
Restricted Share Unit (“RSU”) grants under the Company’s 2005 Long-Term
Incentive Plan (the “LTI Plan”). The stock options were granted at an exercise
price of $58.33, at the “fair market value” (calculated as the average of the
high and low prices of the Company’s Common Stock on the New York Stock
Exchange) on February 9, 2009. The options will become exercisable on
February 10, 2012 and expire on February 8, 2019. The RSUs will vest on
February 9, 2012, upon which, the holder, if still employed by the Company on
such date, will receive one share of the Company’s Common Stock for each RSU.
 





--------------------------------------------------------------------------------



 



                         
Mr. Weldon
    627,464 stock options       52,289       RSUs  
Mr. Caruso
    110,578 stock options       9,215       RSUs  
Mr. Deyo
    138,865 stock options       11,572       RSUs  
Ms. Goggins
    144,008 stock options       12,001       RSUs  


 
Non-Equity Incentive Plan Awards:
 
The Compensation Committee has approved the following non-equity incentive plan
awards in recognition of performance during 2008 under the Company’s Certificate
of Long-Term Compensation (“CLC”) program (formerly known as the Certificate of
Extra Compensation program). Awards are not paid out until retirement or other
termination of employment. As of the end of fiscal year 2008, the CLC value per
unit was $32.47. The CLC unit value will vary over time based on the performance
of the Company. Awards of CLC units are not granted to every executive officer
for every year.
 

                 
Mr. Weldon
    125,000       CLC units  
Mr. Caruso
    40,000       CLC units  
Mr. Deyo
    22,000       CLC units  
Ms. Goggins
    70,000       CLC units  


 
Equity Compensation for Non-Employee Directors
 
Each Non-Employee Director receives non-retainer equity compensation in the
first quarter of each year under the LTI Plan in the form of shares of
restricted Common Stock having a fair market value of $100,000 on the grant
date. Accordingly, each Non-Employee Director was granted 1,714 shares of
restricted Common Stock under the LTI Plan on February 9, 2009 for service on
the Board in 2008. The restricted shares will become freely transferable on
February 9, 2012.

